Citation Nr: 0918991	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968 and is in receipt of the Combat Infantryman 
Badge (CIB).  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in July 2008.  This matter was 
initially on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's current 
bilateral hearing impairment as defined by VA regulation is 
related to his period of active military service to include 
acoustic trauma due to combat noise that occurred therein or 
that sensorineural hearing loss manifested to a compensable 
degree within a year of separation.  

2.  As the Veteran has presented competent and credible 
evidence of a continuity of tinnitus symptomatology since 
service, the Board resolves all doubt in favor of the Veteran 
in finding that tinnitus is related to his period of active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(d); 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(d) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In December 2004 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In this regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claims.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  Although the December 2004 VCAA 
notice letter did not address the elements of degree of 
disability and effective date and the Veteran was not 
otherwise advised of these elements prior to the initial 
denial of his claims, the Veteran was advised of such 
elements in August 2008 correspondence and his claims were 
subsequently readjudicated in October 2008.  Thus, the notice 
defect has been cured.  

The Board further observes that the RO provided the Veteran 
with a copy of the March 2005 rating decision, the October 
2005 statement of the case, and the October 2008 supplemental 
statement of the case (SSOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with a medical examination and 
medical opinion in connection with his claims.  Additionally, 
service treatment records are of record.  Furthermore, post-
service treatment records adequately identified as relevant 
to the claims have been obtained, to the extent possible, or 
have otherwise been provided by the Veteran and are 
associated with the claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  The Board further finds that 
there has been substantial compliance with its prior remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  

Analysis

The Veteran essentially contends that his current bilateral 
hearing loss and tinnitus are due to acoustic trauma 
resulting from noise exposure during his combat service and 
seeks service-connected compensation benefits on such basis.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008). 

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Board notes that service treatment 
records are absent of any references to tinnitus or hearing 
problems and the Veteran's ears and hearing acuity in both 
ears were clinically evaluated as normal at the separation 
examination.  Nonetheless, the Veteran's DD Form 214 shows 
that he is in receipt of the CIB, which indicates that he 
engaged in combat with the enemy.  Thus, the presumption 
afforded combat veterans applies in this case.  

In Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that § 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As the 
second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as "sufficient 
proof of service-connection," even if no official record of 
such incurrence exists.  Thus, if a veteran satisfies both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  As the third step in the analysis, it 
must be determined whether the presumption of service 
connection is rebutted by "clear and convincing evidence to 
the contrary."

The Board notes that the Veteran has competently reported 
that he was exposed to combat noise while serving in the Army 
as a light weapons infantryman.  Exposure to combat noise is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's combat service.  Thus, the Veteran's account 
of combat noise exposure is sufficient evidence of acoustic 
trauma during service and acoustic trauma in service is 
therefore presumed.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008); Collette v. Brown, 82 F.3d 389 
(1996).  The Board notes that there is no clear and 
convincing evidence to the contrary to rebut the presumption.    

The Board also notes that the evidence of record clearly 
shows a current bilateral hearing impairment as defined by 
38 C.F.R. § 3.385.  Specifically, the February 2005 VA 
audiological examination report notes that the Veteran 
exhibited puretone thresholds of 25 decibels (dB) at 500 
Hertz (Hz), 30 dB at 1000 Hz, 40 dB at 2000 Hz, 75 dB at 3000 
Hz, 85 dB at 4000 Hz with a speech recognition score of 100 
percent in the right ear and 25 dB at 500 Hz, 30 dB at 1000 
Hz, 40 dB at 2000 Hz, 75 dB at 3000 Hz, 75 at 4000 Hz with a 
speech recognition score of 100 percent in the left ear.  

The Board further notes that the Veteran is shown to have 
current bilateral tinnitus.  The Veteran competently reported 
at the February 2005 VA audiological examination that he had 
bilateral intermittent tinnitus and the Board finds the 
Veteran's account of current tinnitus credible.  Furthermore, 
the February 2005 VA audiological examination report reveals 
that the audiologist found the Veteran's account of current 
tinnitus credible.

However, the VA audiologist reviewed the claims folder, 
examined the Veteran, and concluded that it was not at least 
as likely as not that the Veteran's hearing loss and tinnitus 
were related to military noise exposure but instead to 
occupational noise exposure due to the lack of acoustic 
damage at separation and lack of documentation in service.  
The audiologist explained that the Veteran's service 
treatment records indicated normal hearing upon enlistment 
into the military and normal hearing upon separation from the 
military and there were no documented reports of hearing loss 
or tinnitus in the Veteran's service records.  The 
audiologist reiterated the conclusion that tinnitus and 
hearing loss were not at least as likely as not related to 
service in a September 2008 supplementary opinion, 
attributing the Veteran's claimed disorders to possible 
occupational or natural aging factors at that time.  There is 
no contrary medical opinion of record and the Board affords 
the audiologist's opinion great probative value.  

In this regard, the Board notes that the Veteran has 
repeatedly asserted that his current bilateral hearing loss 
is related to his period of active service and has reported 
that he has had hearing problems since service.  While the 
Veteran is considered competent to report his hearing 
difficulties, his opinion regarding the severity and cause of 
his hearing loss is afforded no probative value because, as a 
lay person, he lacks the requisite medical expertise to 
determine the severity of hearing loss or render a competent 
medical opinion regarding its cause.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Furthermore, the Board affords greater 
probative value to the opinion provided by the VA audiologist 
with respect to the claim as she has the requisite expertise 
to render such opinion and provided a sound rationale for her 
opinion based on review of the claims folder and examination 
of the Veteran.    

Moreover, the first clinical documentation of a bilateral 
hearing impairment and tinnitus is not shown until 2005, 
approximately 37 years following separation from active 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Nevertheless, while the Board recognizes that service 
treatment records are absent of any references to tinnitus, 
the first documentation of tinnitus was noted many years 
after discharge, and the VA audiologist concluded that it was 
not at least as likely as not that tinnitus was related to 
service, the Veteran has reported that he has experienced 
tinnitus since service and the Veteran is considered 
competent to report the observable manifestations of his 
claimed disorder of tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable 
of lay observation").  Notably, tinnitus is defined as a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking and is usually subjective in type.  Dorland 
Illustrated Medical History, 30th Edition.  Moreover, the 
Board finds the Veteran's report of having experienced a 
continuity of tinnitus symptomatology since service to be 
credible as there is no contradictory evidence in the record 
and affords the Veteran's statements with respect to 
continuity of symptomatology since service significant 
probative value.  

Thus, in consideration of the foregoing, the Board finds that 
the preponderance of the evidence weighs against the 
Veteran's claim of service connection for bilateral hearing 
loss.  Although the veteran is shown to have participated in 
combat and sustained acoustic trauma in service due to combat 
noise exposure, a bilateral hearing impairment as defined by 
VA regulation did not manifest until over three decades after 
service and has not been linked by competent medical opinion 
to active military service to include acoustic trauma 
sustained therein as a result of combat noise exposure.  
Thus, the competent evidence of record does not establish a 
causal link between the Veteran's current bilateral hearing 
loss and his period of active military service.  See Wade v. 
West, 11 Vet. App. 302 (1998) (holding that evidence of a 
causal nexus between an in-service event and a current 
disability is still required even when a veteran is shown to 
have participated in combat).  Therefore, the Board must find 
that service connection for bilateral hearing loss is not 
warranted in this case.  

However, with respect to tinnitus, the Board finds that the 
evidence is an approximate balance of positive and negative 
evidence as to the material issue of whether the Veteran's 
current tinnitus is related to his period of active service.  
As the evidence is in relative equipoise, the Board resolves 
any reasonable doubt in favor of the Veteran and finds that 
service connection for tinnitus, which the Veteran has 
credibly and competently reported had its onset in service 
and has continued since that time, is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §  3.102 (2008).   

In reaching the above conclusion pertaining to hearing loss, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's bilateral hearing loss claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


